Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 2, 2014

                                     No. 04-13-00749-CV

                     IN THE INTEREST OF C.G. AND B.G., Children,

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-06759
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                        ORDER
Sitting:      Karen Angelini, Justice
              Sandee Bryan Marion, Justice
              Patricia O. Alvarez, Justice

        On June 19, 2014, appellee filed a Motion for Rehearing raising three issues. This court
is requesting a response pursuant to Texas Rule of Appellate Procedure 49.2 on only the first
issue: whether this court “erred in finding that Appellant could not be found in contempt under
Count One of the Order Holding [appellant] in Contempt and Granting Judgment for Child
Support Arrearage and Attorney’s Fees.” It is therefore ORDERED that appellant may file a
response, which is due no later than July 14, 2014. TEX. R. APP. P. 49.2.


                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court